Reasons for Allowance
Claims 64-70,74,76 and 100-101 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Mashiach et al. (US Patent Application Publication 2014/0031840), hereinafter Mashiach teaches an apparatus for use with a medical implant that comprises a receiving coil (Mashiach, Figs. 3 and 4, ¶[0053]), the apparatus comprising: a flexible housing (Mashiach, ¶[0041]) configured to be placed against skin of a subject (Mashiach, ¶[0041]); a flexible transmitting coil disposed in the housing (Mashiach, ¶[0051]); control circuitry configured to transmit power to the medical implant by driving a current through the transmitting coil that induces an induced current in the receiving coil (Mashiach, ¶[0083], Fig. 3, processor 144 and the other components in external unit 120 are control circuitry. Mashiach does not explicitly cite a sensor coupled to the control circuitry. However, since Mashiach recites a processor calculating a resonant frequency mismatch (Mashiach, ¶[0081]), Mashiach implicitly indicates that sensing circuitry or a sensing routine must be coupled to the control circuitry in order to measure the resonant frequency; for example, a sensing module incorporated into processor 144. It would therefore have been obvious to one having ordinary skill in the art to couple a sensor to the control circuitry, the sensor configured to determine an extent of divergence of (a) a resonance frequency of the transmitting coil when the transmitting coil is flexed from (b) a nominal resonance frequency of the transmitting coil, occurring in the absence of any forces applied to the transmitting coil this mismatch is caused by the divergence of the resonance frequency caused by the flexing coil), in order to make it possible to perform the divergence calculations recited by Mashiach. Mashiach’s McClure et al. (US Patent Application Publication 2005/01119716), hereinafter McClure, teaches actively tuning a resonance frequency of a transmitting coil based on a detected shift or divergence of the resonance frequency from its previous value (McClure, ¶[0037-0040]). A shift or divergence in resonance frequency implicitly describes a divergence from a nominal resonance frequency in the absence of applied forces. Since Mashiach teaches that bending a coil changes its resonance frequency (Mashiach, ¶[0081]) and McClure teaches actively tuning a resonance frequency of a transmitting coil based on a detected shift or divergence from a previous value (McClure, ¶[0037-0040]), it would have been obvious to one having ordinary skill in the art to determine an extent of a divergence of (a) a resonance frequency of the transmitting coil when the transmitting coil is flexed from (b) a nominal resonance frequency of the transmitting coil, occurring in the absence of any forces applied to the transmitting coil, in order to keep the coil transmitting at an optimal frequency, even though it may bend and flex with the movement of the user. Mashiach teaches that the 
Bao (US Patent Application Publication 2016/0294366), hereinafter Bao: Bao teaches that MOS capacitors are capacitors made from transistors with insulated gates (Bao, ¶[0103]), and these capacitors may be used in a variable capacitor array to handle RF signals of a large voltage amplitude, and these capacitors have capacitances that depend on the voltage applied (Bao, ¶[0099-0103]).
Kesler et al. (US Patent Application Publication 2012/0256494), hereinafter Kesler: Kesler teaches that wireless energy transfer for medical applications may take power from a wall outlet (Kesler, ¶[0752]).
Nonetheless, in combination with the teachings of Mashiach and McClure, it would not have been obvious to one having ordinary skill in the art to apply a respective voltage of 30-300 volts to each switch, or to use switches comprising transistors having respective capacitances that are dependent on the respective voltage applied to each switch, in a wireless power transfer system for a medical implant, wherein a sensor is also configured to determine an extent of divergence of a resonance frequency, from a nominal resonance frequency, when the coil is flexed, and tuning the coil in response to this determination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
Additional prior art references relevant to the present application include:
Walley (US Patent Application Publication 2014/0184150), hereinafter Walley: Walley teaches the use of a phase detector as a sensor for determining that a device is no longer at resonance (Walley, ¶[0036]), and the resonance may be changed due to movement of the antenna (Walley, ¶[0004]).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Erin M Piateski/Primary Examiner, Art Unit 3792